Exhibit 10.1

 

AMENDMENT NO. 1 TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

This AMENDMENT NO. 1 TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE
AGREEMENT (the “Amendment”) is entered into as of October 8, 2010 (the
“Effective Date”) by and between ArQule, Inc. and Daiichi Sankyo Co., Ltd.
(collectively, the “Parties”).

 

WHEREAS, the Parties have entered into that certain Collaborative Research,
Development and License, Agreement on November 7, 2008, and the Agreement on
Milestone Payments and Royalties (collectively, the “Agreement”), (terms which
are defined in the Agreement being used herein as so defined);

 

WHEREAS, ARQULE has neared completion of the ARQULE Research Activities with
respect to the two (2) Initial DS Targets;

 

WHEREAS, the Parties wish to amend the Agreement to add one (1) or two
(2) additional DS Targets to the Research Program, as determined by DS, extend
the Research Collaboration Period, and otherwise modify the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties, the Parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.             The new Target set forth on Schedule 1 to this Amendment and a
second new Target if selected by DS as set forth in this Section 1
(collectively, the “New DS Targets”) are hereby designated as DS Targets for all
purposes of the Agreement and are added to the DS Target List.  If DS has not
given notice to ARQULE of a decision to replace an Initial DS Target with
another Target, DS may select a second New DS Target by giving written notice of
its decision to do so to the JRC and ARQULE (a “New DS Target Notice”).  The
Parties shall then follow the procedures set forth in Section 3.5.2(b) (with the
New DS Target Notice replacing the notice under Section 3.5.2(a)), 3.5.2(c) and
3.5.2(d) to select a second New DS Target.

 

2.             Each New DS Target shall be subject to substitution as set forth
in Section 3.5.2.

 

3.             Section 1.64 is modified to read in full as follows:

 

1.64         “FTE Funding Commitment” means (a) with respect to the ARQULE
Research Activities conducted in the first Contract Year during the Research
Collaboration Period, the funding of * ARQULE FTEs at the FTE Rate; (b) with
respect to the ARQULE Research Activities conducted by ARQULE in the second
Contract Year during the Research Collaboration Period, the funding of that
number of FTEs as shall be consistent with the Annual Research Plan for such
second Contract Year and agreed to by the Parties not later than * (*) days
prior to the commencement of such Contract Year; (c) with respect to the ARQULE
Research Activities conducted in the third Contract Year during the Research
Collaboration Period, the funding of * ARQULE FTEs at the FTE Rate, and (d) with
respect to the ARQULE Research Activities conducted in the fourth Contract Year
during the Research Collaboration Period, the funding of that number of FTEs as
shall be

 

--------------------------------------------------------------------------------


 

consistent with the Annual Research Plan for the fourth Contract Year and agreed
to by the Parties not later than * (*) days prior to the commencement of the
fourth Contract Year; provided, that, (i) such number of FTEs is more than *
(*),  and (ii) ARQULE’s consent shall be required to increase the number of FTEs
above the number in the third Contract Year.  In the event the Parties cannot
agree on the number of FTEs in the fourth Contract Year, each Party shall give
written notice to the JEC of the number of FTEs it believes is needed to perform
the ARQULE Research Activities in the fourth Contract Year and the number of
FTEs shall be decided in accordance with Section 2.1.5.  Until the number of
FTEs is decided, the FTE Funding Commitment for the fourth Contract Year shall
be the funding at the FTE Rate of a number of FTEs equal to * (*).

 

4.             Section 1.93 is modified to read in full as follows:

 

1.93         “Quarterly FTE Payment” means (i) prior to December 1, 2010, with
respect to the Initial DS Targets and any replacements designated pursuant to
section 3.5.2, the amount payable by DS to ARQULE for FTEs for all ARQULE
Research Activities to be conducted during each Calendar Quarter of the Research
Collaboration Period, which shall equal * (*) of the FTE Funding Commitment set
forth in the Annual Research Plan for the applicable Calendar Year, provided,
that such amount shall be prorated for the first and last Calendar Quarter based
on the number of days in such first or last Calendar Quarter divided by 365; and
(ii) for the period beginning with December 1, 2010, with respect to New DS
Targets and/or any replacements designated pursuant to section 3.5.2 for either
the New DS Targets or the Initial DS Targets, * (*) of the funding of the number
of ARQULE FTEs set forth in Section 1.64 at the FTE Rate.

 

5.             Section 1.97 is modified to read in full as follows:

 

1.97         “Research Collaboration Period” means the period beginning on the
Effective Date and ending at the end of  the fourth Contract Year, as such
period may be extended by the mutual written agreement of the Parties; provided,
that, if this Agreement is terminated prior to the end of the Research
Collaboration Period, the effective date of such early termination shall become
the last day of the Research Collaboration Period.

 

6.             Section 3.10 is modified to read in full as follows:

 

3.10         Research Collaboration Period.  The Research Program shall commence
on the Effective Date and continue until the expiration of the Research
Collaboration Period.  Notwithstanding the foregoing, the Research Program may
be terminated prior to the expiration of the Research Collaboration Period
(a) by either Party on * (*) days’ prior written notice to the other Party at
any time following the exercise by DS of (i) * (*) DS Options in the event that
DS names * (*) New DS Targets or (ii) * (*) DS Options in the event that DS
substitutes a new DS Target for an Initial DS Target as set forth in
Section 3.5.2 prior to naming a * New DS Target; and (b) by DS at any time upon
not less than * (*) days’ prior written notice to ARQULE and payment in full
with such notice of the amount which would have been payable for the remainder
of the Research Collaboration Period pursuant to Section 5.3.1 if the Research
Program were conducted for the entire four (4) year Research Collaboration
Period.

 

7.             Section 1.48 is modified to read in full as follows:

 

1.48         “DS Option Period” means, with respect to any Primary Development

 

--------------------------------------------------------------------------------


 

Compound and the related Backup Compounds, the period commencing on the date of
designation by DS of a Primary Development Compound, and continuing until sixty
(60) days following the date of receipt by the JRC of the Toxicology Studies
Results with respect to such Primary Development Compound, or up to * (*)
subsequently evaluated Backup Compounds provided that DS has designated such
Backup Compounds prior to the start of the first Toxicology Study; provided that
the DS Option Period shall end no later than * * (*) months after * with respect
to any Primary Development Compound and the related Backup Compounds whose DS
Target is an Initial DS Target and shall end no later than * (*) months after
the end of the Research Collaboration Period with respect to any Primary
Development Compound and the related Backup Compounds whose DS Target is a New
DS Target or a replacement to an Initial DS Target or a New DS Target designated
pursuant to Section 3.5.2.

 

8.             Section 3.5.2(e) is modified to read in full as follows:

 

(e)           Limitation on DS Targets.  Notwithstanding anything to the
contrary set forth in this Agreement, (A) in the event that DS names * (*) New
DS Targets, DS shall have the right to designate an aggregate of up to * (*) DS
Targets pursuant to this Agreement, consisting of (i) the * (*) Initial DS
Targets designated by the Parties on the Effective Date, (ii) the * (*) New DS
Targets, and (iii) up to * (*) Validated Targets designated by DS to replace
Abandoned DS Targets pursuant to Section 3.5.2(d); and (B) in the event that DS
designates a substitute for an Initial DS Target as set forth in Section 3.5.2
prior to naming a * New DS Target, DS shall have the right to designate an
aggregate of up to * (*) DS Targets pursuant to this Agreement, consisting of
(i) the * (*) Initial DS Targets designated by the Parties on the Effective
Date, (ii) the * (*) New DS Target, and (iii) up to * (*) Validated Targets
designated by DS to replace Abandoned DS Targets pursuant to Section 3.5.2(d). 
For clarity, in no event shall ARQULE be obligated to conduct ARQULE Research
Activities on more than * (*) DS Targets at any given time.

 

9.             Section 5.2  is modified to read in full as follows:

 

5.2 License Fee. For each DS Option exercised by DS pursuant to Section 7.1, DS
shall pay ARQULE a license fee (the “License Fee”): (i) in the case of the
Initial DS Targets and any replacement thereof designated pursuant to
Section 3.5.2, *Dollars (US $*) shall be paid within * (*) days of the execution
of the License Agreement for the Primary Development Compound and related Backup
Compounds that were the subject of such DS Option, and * Dollars (US $*) shall
be paid within * (*) days of the Initiation of the first Phase II Clinical Trial
of any Licensed Product under such License Agreement; or (ii) in the case of the
New DS Targets and any replacement thereof designated pursuant to Section 3.5.2,
* Dollars (US $*) shall be paid within * (*) days of the execution of the
License Agreement for the Primary Development Compound and related Backup
Compounds that were the subject of such DS Option, and * Dollars (US *) shall be
paid within * (*) days of the Initiation of the first Phase II Clinical Trial of
any Licensed Product under such License Agreement.

 

10.             The following Section 5.5 is added to the Agreement:

 

5.5 FTE Payment Advance.  On *, DS shall pay ARQULE * Dollars (US $*) as an
advance payment of the first * Dollars (US $*) payable by DS pursuant to
Section 5.3.1 for the * Contract Year during the Research Collaboration Period. 
Once payments due under Section 5.3.1 for the * Contract Year during the
Research Collaboration Period reach * Dollars (US *), DS shall resume making
payments as set forth in Section 5.3.1.

 

--------------------------------------------------------------------------------


 

11.           Section 6.3 is modified to read in full as follows:

 

6.3           Publications and Presentations.  The Parties acknowledge that
scientific publications and presentations must be strictly monitored to prevent
any adverse effect from premature publication or dissemination of results of the
activities hereunder.  Each Party agrees that, except as required by Applicable
Laws, it shall not publish or present, or permit to be published or presented,
the results of the Research Program or the Development Program without the prior
review by the other Party.  Each Party shall provide to the other Party the
opportunity to review each of the submitting Party’s proposed abstracts,
manuscripts or presentations (including, without limitation, information to be
presented verbally) that relate to the Research Program or the Development
Program at least * (*) days prior to its intended presentation or submission for
publication, and such submitting Party agrees, upon written request from the
other Party given within such * (*) day period, not to submit such abstract or
manuscript for publication or to make such presentation until the other Party is
given up to * (*) days from the date of such written request to seek appropriate
patent protection for any material in such publication or presentation that it
reasonably believes may be patentable.  In the event that the Parties disagree
on a proposed publication or presentation, they will discuss the matter in good
faith and the matter shall be decided in accordance with Section 2.1.5 as a
Unanimous Decision, provided that if such Disputed Matter is not resolved by the
Designated Senior Officers within * (*) days after the date the Designated
Senior Officers first met to consider such Disputed Matter or * (*) days after
the date the JEC first met to consider such Disputed Matter, whichever is later,
then the Disputed Matter shall not be resolved in accordance with Section 13.1,
but instead, ARQULE shall have the right to make the final decision on
publication or presentation of the results of the Research Program and DS shall
have the right to make the final decision on publication or presentation of the
results of the Development Program.  Once such abstracts, manuscripts or
presentations have been published or presented by each Party, the same
abstracts, manuscripts or presentations do not have to be provided again to the
other Party for review for a later submission for publication.  Each Party also
shall have the right to require that any of its Confidential Information that is
disclosed in any such proposed publication or presentation be deleted prior to
such publication or presentation; provided, that, ARQULE shall be permitted to
use data generated by ARQULE and information about the Target in any such
publication or presentation.  In any permitted publication or presentation by a
Party, the other Party’s contribution shall be duly recognized, and
co-authorship shall be determined in accordance with customary standards.  Each
Party expressly acknowledges that the other Party’s business may be
substantially dependent on its ability to publish results in scientific
journals, presentation at scientific conferences and meetings.

 

12.           Notwithstanding anything to the contrary in the Agreement, this
Amendment or any Annual Research Plan, ARQULE shall perform the *studies for the
DS Target * and DS shall bear all costs associated with such * studies,
including, but not limited to, *, as requested by DS and agreed by ARQULE.  A
plan for the * studies for the DS Target *, including the costs, shall be agreed
upon by the Parties.  Any amendment, modification and/or update to such plan
shall be discussed and agreed by the Parties.  ARQULE shall invoice DS
(a) quarterly in advance, at least * (*) days prior to each Calendar Quarter,
for all ARQULE FTEs involved in performing or managing external performance of
such * studies and (b) quarterly in arrears for all Third Party Costs associated
with such * studies, including without limitation, * costs. DS shall pay such
invoices for ARQULE FTEs at least * (*) days before the first day of each
Calendar Quarter and shall pay such invoices for Third Party Costs within * (*)
days after receipt thereof.

 

--------------------------------------------------------------------------------


 

13.           The Parties agree to issue a press release relating to this
Amendment in the form attached hereto as Exhibit 1 within seven (7) days after
the Effective Date.

 

14.           In all other respects, the Agreement shall remain in full force
and effect and shall not be modified hereby.

 

This Amendment may be executed as of the date first written above in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

 

*   *   *   *   *   *   *   *

 

 

 

ArQule, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

/s/ Paolo Pucci

 

 

 

Name: Paolo Pucci

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Daiichi Sankyo Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

/s/Kazunori Hirokawa

 

 

 

Name: Kazunori Hirokawa

 

 

 

Title: Senior Executive Officer and Head of R&D Division

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NEW DS TARGETS LIST

 

*

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF JOINT PRESS RELEASE

 

--------------------------------------------------------------------------------